DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbering
Please note that any mention of claim line numbering in this office action refers to the line numbering in the official claim listing in the image file wrapper (IFW), not to the line numbering of any claim as it may be reproduced below.

Objection to the Specification
The text of 37 CFR 1.52(b)(6) is as follows:
“(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.”  (Bold added).
The specification is hereby objected to in that the paragraph numbering fails to comply with 37 CFR 1.52(b)(6) in that the paragraph numbering is not, “to the right of the left margin as the first item in each paragraph, before the first word of the paragraph” and in that the paragraph numbering is not, “highlighted in bold.”  This objection may be overcome by: (1) correcting the paragraph numbering throughout the specification to comply with the cited rule, or, (2) cancelling all paragraph numbering in the specification.
Objection to the Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figures 1 through 6 contain color.  This objection may be overcome by: (1) filing the petition as mentioned above in this section, or, (2) stating for the written record in reply to this office action that the drawings may be reproduced in black-and-white.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 1 is as follows:
“1. A process comprising: generating one or more waveforms; transmitting, via one or more transmit antennas, the one or more waveforms; receiving as signals, via one or 
The text of lines 7 and 8 of independent claim 1 are indefinite and unclear in context as to whether the “average” in view on line 7 (viz., “applying a k-point moving average”) is the same as the “averaging” on line 8 (viz., “averaging all received signals”).  For purposes of examination it is presumed that line 7 of claim 1 is distinct from line 8 of claim 1.
Each of dependent claims 2 and 3 is unclear, at least, in that it depends from unclear, independent claim 1.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Han-Oh et al (‘618) in view of Shiba (‘962) and further in view of Perry et al (‘270).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person with a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
Looking, first, to independent claim 1, Han-Oh et al (‘618) discloses, “A process” (line 1), noting, for example, on page 2, in the right column, paragraph [0017] at lines 5-8 in mentioning “other methods” indicates that Han-Oh et al (‘618) discloses a method or process.  Alternatively, Han-Oh et al (‘618) discloses a method or process as the method of operation of the Han-Oh et al (‘618) apparatus.
On line 2 of independent claim 1, the method step of “generating one or more waveforms” is met, at least, by the generating of waveforms to be transmitted by the Han-Oh et al (‘618) “UWB transmitter 110,” noting, for example, page 2, right column, paragraph [0019] at lines 3-6.
On line 3 of claim 1, the method step of “transmitting, via one or more transmit antennas, the one or more waveforms” is met by the Han-Oh et al (‘618) single transmitter  “horn antenna 102,” for example, please see page 2, right column, paragraph [0021] at lines 1-5, or by the plurality of horn antennas in the embodiment in which there is an array of transmitters, each with a horn antenna, noting, for example, page 4, right column, paragraph [0037] at lines 3-5.

However, the limitations of “generating a time-delayed copy of the received signals” (line 6); “autocorrelating the received signals with the time-delayed copy of the received signals” (line 7); “applying a k-point moving average” (line 8) are not disclosed in Han-Oh et al (‘618).
Shiba (‘962) is of the same art area as Han-Oh et al (‘618), noting, for example, column 1, lines 13-24.  Shiba (‘962) teaches the use of its disclosed complex MTI filter with a medical imaging system for the advantage of being able to detect a “very slow blood flow” in the presence of clutter components having similar Doppler shift frequency, noting, for example, column 4, lines 3-28, noting, especially, lines 13-15 and 19-22.  So, it would have been obvious to one of ordinary skill-in-the-art to employ the Shiba (‘962) complex MTI filter in the radar receiver of Han-Oh et al (‘618) as taught by Shiba (‘962) for the advantages taught by Shiba (‘962).  In this combination, the method step of “generating a time-delayed copy of the received signals” on line 6 of claim 1 is met by the action of either or both of the delay circuits 23 and 24 in Shiba (‘962), for example, as shown in Figure 16.  Further, in this combination, the method step of “autocorrelating the received signals with the time-delayed copy of the received signals” on line 7 of claim 1 is met, at least, by the action of the auto-correlator 20 in Shiba 
The combination of Han-Oh et al (‘962) in view of Shiba (‘962) as set forth above does not disclose the claim features of “averaging all received signals” (line 9) and blocking a DC component by subtracting the averaged signals from each signal” (line 10).
Perry et al (‘270) teaches the use of a constant false alarm rate (CFAR) filter in a radar for the advantage of “significant reduction of losses” where there are “multiple targets” or “isolated large reflectors.”  It would have been obvious to one of ordinary skill-in-the-art to place the Perry et al (‘270) CFAR filter in the combination of Han-Oh et al (‘962) in view of Shiba (‘962) as set forth above, as taught by Perry et al (’270) for the advantages taught by Perry et al (‘270), particularly, in combination with the DC elimination filters 7 and 8 in Shiba (‘962), for example, please see elements 7 and 8 in Figure 3.
In that each and every claimed feature in independent claim 1 is plainly present in the applied combination of Han-Oh et al (‘618) in view of Shiba (‘962) and further in view of Perry et al (‘270) as set forth above, independent claim 1 is obvious over the applied combination of Han-Oh et al (‘618) in view of Shiba (‘962) and further in view of Perry et al (‘270) as set forth above.
The further limitations of dependent claim 2 are met by the applied combination of Han-Oh et al (‘618) in view of Shiba (‘962) and further in view of Perry et al (‘270) as 
The further limitations of dependent claim 3 are met by the applied combination of Han-Oh et al (‘618) in view of Shiba (‘962) and further in view of Perry et al (‘270) as set forth above in that the “detection summer 23” in Perry et al performs the claimed “subtracting,” noting, for example, Figure 3, and column 4, lines 3-15.

Allowable Claim
The text of independent claim 4 is as follows:
“4. A process comprising: generating one or more waveforms; transmitting, via one or more transmit antennas, the one or more waveforms; receiving as signals, via one or more receive antennas, reflections of the one or more waveforms; sampling the signals as M signals in N sampling time units, wherein the N sampling time units represent N-elements in a received waveform bi, where Vi E {1,2, , M}; for each M signal, determining the distances at which the N-elements are sampled; determine a reflection coefficient, j, of each of the N- elements at a j-th medium boundary between mediums;  017152.0167 determining, for each medium, the medium's dielectric constant, Vj using a vector network analyzer; constructing an M x N matrix, E, of the computed dielectric constants.”  (Bold added).



Independent claim 4 is allowable in that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huchital et al (‘238) is of general interest with respect to claim 4 for disclosing the detection of the dielectric constant of a material as a function of detected relative attenuation.
Murphy (‘956) is of general interest for showing radar tomography.
Hassan et al (‘793) is of general interest with respect to claim 4 for showing the determination of the dielectric constant of a material using a reflection coefficient and a network analyzer.
Svenson et al (‘471) is of general interest for showing a microwave tomographic device that uses antenna clusters.
Ehata (‘079) is of general interest for showing the determination of the complex dielectric constant of a substance using a network analyzer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648